DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-19 are pending and have been examined, where claims 1-19 is/are found allowable. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-19 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “evaluates performance of the new model using evaluation data classified into a second group, from among the evaluation data classified into a plurality of groups, and calculates a second performance evaluation value; and an updating determining unit that, based on the first performance evaluation value and the second performance evaluation value, determines whether or not an existing model Should be updated with the new model” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of Machine Learning,  which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	There are no PCT associated with the current application. 

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-17 are interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): the claim limitations uses the term “means” or a term used as a substitute for “means” that is a generic placeholder; the term “means” or the generic placeholder is modified by functional language, typically linked by the transition word “for” or another linking word or phrase, such as “configured to” or “so that”; the term “means” or the generic placeholder is not modified by sufficient structure or material for performing the claimed function. 
Claim(s) 18-19 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

or
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4, 10-13 and 15-19 are rejected under 35 U.S.C. 102(b) as being anticipated by Toderice (US 20120123978).

Regarding claim 1, Toderice discloses a model maintenance device that performs maintenance of a model for pattern recognition used in label estimation of target data for recognition, the model maintenance device comprising: 
a generating unit that generates a new model using learning data (see figure 2, tag learning module is read as new model); 
an evaluating unit that evaluates performance of the new model using evaluation data classified into a first group, from among the evaluation data classified into a plurality of groups, and calculates a first performance evaluation value (see paragraph 41, where the training set T is used for training classifiers "learning" for different tags and the validation set is used to test the accuracy of the trained/learned classifiers, the accuracy performance evaluation value, also see paragraph 61, the sub-tag training sets 403, Sa-Sn, are used to train associated sub-tag classifiers 404 Ca-Cn, each of the sub-tag classifiers 404 Ca-Cn are used to classify features for a latent sub-tag of the tag and together comprise a classifier for the tag itself), and 

    PNG
    media_image1.png
    197
    1021
    media_image1.png
    Greyscale

evaluates performance of the new model using evaluation data classified into a second group, from among the evaluation data classified into a plurality of groups, and calculates a second performance evaluation value (see paragraph 64, first iterative step is to determine the nearest latent sub-tags for the training set 407, the features extracted from the videos in training set 401 are analyzed by the sub-tag classifiers 404, see paragraph 41 each sub-tag group includes training and validation set which includes an accuracy calculation in said each); and 
an updating determining unit that, based on the first performance evaluation value and the second performance evaluation value, determines whether or not an existing model should be updated with the new model (see paragraph 67, bootstrapping used at block 409 can be used to modify the sub-tag training set prior to retraining the sub-tag classifiers 405 by selecting videos for inclusion in the active training set 402, the reweighting at 405 is read as the updating, the existing model is updated, the new model is the model after the weights are updated “reweighted”).

Regarding claim 2, Toderice discloses the model maintenance device according to claim 1, further comprising an updating unit that, when the updating determining unit determines that updating should be done, updates the existing model with the new model (see paragraph 67, bootstrapping used at block 409 can be used to modify the sub-tag training set prior to retraining the sub-tag classifiers 405 by selecting videos for inclusion in the active training set 402, the reweighting at 405 is read as the updating, the existing model is updated, the new model is the model after the weights are updated “reweighted”).

Regarding claim 3, Toderice discloses the model maintenance device according to claim 1, further comprising an updating unit that, when the updating determining unit determines that updating should be done, makes an inquiry to user about whether or not to update the existing model with the new model and, when an updating instruction is received from the user, updates the existing model with the new model (see paragraph 77, user-supplied textual metadata can be tested and--if found to be inaccurate--modified. This is of particular use for identifying and fixing "spam" video descriptions, where the user submitting the video intentionally provided a misleading description, the user-supplied textual metadata for a video 117 is obtained).

Regarding claim 4, Toderice discloses the model maintenance device according to claim 1,  wherein the generating unit generates the new model using the learning data which contains target data for recognition for which a label has been estimated using the existing model (see figure 3):

    PNG
    media_image2.png
    296
    1054
    media_image2.png
    Greyscale
.

Regarding claim 5, Toderice discloses the model maintenance device according to claim 4, further comprising a label assigning unit that, in response to a teaching operation performed by a user, assigns a correct label to the target data for recognition included in the learning data (see paragraph 30, because users do not necessarily label videos with great accuracy, a given tag may be applied a variety of videos with varying feature types, it is implied the user annotates the images). 

Regarding claim 10, Toderice discloses the model maintenance device according to claim 1, further comprising an editing unit that performs addition, deletion, and group transfer of the evaluation data in response to an editing operation performed by a user (see paragraph 77, user-supplied textual metadata can be tested and--if found to be inaccurate--modified. This is of particular use for identifying and fixing "spam" video descriptions, where the user submitting the video intentionally provided a misleading description). 

Regarding claim 11, Toderice discloses the model maintenance device according to claim 1, further comprising a classifying unit that classifies the evaluation data into the plurality of groups based on a predetermined classification criterion (see figure 3, paragraph 56, next iteration of subtag classifiers Ca', and Cb' 305 are then trained on each respective subtag training set Sa' and Sb' 304). 

Regarding claim 12, Toderice discloses the model maintenance device according to claim 1, wherein the evaluation data is classified into a plurality of groups for each of a plurality of classification criteria, and the evaluating unit calculates the first performance evaluation value and the second performance evaluation value for each of the plurality of classification criteria (see paragraph 41, where the training set T is used for training classifiers "learning" for different tags and the validation set is used to test the accuracy of the trained/learned classifiers, the accuracy performance evaluation value, also see paragraph 61, the sub-tag training sets 403, Sa-Sn, are used to train associated sub-tag classifiers 404 Ca-Cn, each of the sub-tag classifiers 404 Ca-Cn are used to classify features for a latent sub-tag of the tag and together comprise a classifier for the tag itself).

Regarding claim 13, Toderice discloses the model maintenance device according to claim 1, wherein the plurality of groups is sequentially expressed based on degree of belongingness to each group (see figure 5 below, the tag classifier belongs in dog class):

    PNG
    media_image3.png
    110
    295
    media_image3.png
    Greyscale
.

Regarding claims 15 and 18-19 see the rationale and rejection for claim 1. In addition, estimating a label of target data for recognition using model (see paragraph 75, the process can be used to add tag labels to videos, for each classifier 214 whose resulting score indicates that the video 117 represents the associated tag 211, the corresponding tag label 211A is added to the metadata of the video. In an alternative embodiment, the scores are sorted, and only the labels 211A corresponding to the top N tags 211 are added to the video metadata).

Regarding claim 16, Toderice discloses the pattern recognition system according to claim 15, wherein the pattern recognition system includes a terminal and a server connected via a network, the terminal includes at least the recognizing unit, and a the server includes at least the generating unit, the evaluating unit, and the updating determining unit (see figure 1 below):

    PNG
    media_image4.png
    529
    1120
    media_image4.png
    Greyscale
.

Regarding claim 17, Toderice discloses the pattern recognition system according to claim 16, wherein the memory unit includes a user memory unit that stores a model, the learning data, and the evaluation data meant exclusively for concerned user, and a common memory unit that stores a model, the learning data, and the evaluation data shared among a plurality of users, the server further includes the common memory unit, and the generating unit generates the new model meant exclusively for the concerned user using the learning data steered in the user memory unit and using learning data that is selected according to a predetermined criterion from the learning data stored in the common memory unit (see figure 1 below, see paragraph 41, where the training set T is used for training classifiers "learning" for different tags and the validation set is used to test the accuracy of the trained/learned classifiers):

    PNG
    media_image5.png
    529
    1120
    media_image5.png
    Greyscale
.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toderice (US 20120123978) in view of Kraaij (US 20110251989).

Regarding claim 6, Toderice discloses all the limitations of claim 1, but is silent in disclosing the model maintenance device according to claim 1, wherein, when the first performance evaluation value is equal to or greater than a first threshold value and when the second performance evaluation value is equal to or greater than a second threshold value, the updating determining unit determines that the existing model should be updated with the new model. Kraaij discloses the model maintenance device according to claim 1, wherein, when the first performance evaluation value is equal to or greater than a first threshold value and when the second performance evaluation value is equal to or greater than a second threshold value, the updating determining unit determines that the existing model should be updated with the new model (see paragraph 34, receive minimum accuracy values for each of at least part of the classifiers in the succession and to search for first and second threshold pairs for each of these classifiers that maximize yield subject to the specified minimum accuracy). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include first and second threshold in order to amplify region of interest which expose additional details for improving image identification.

Regarding claim 7, Toderice and Kraaij discloses the model maintenance device according to claim 6, wherein the first threshold value is a predetermined fixed value, and the second threshold value represents a third performance evaluation value calculated by evaluating performance of the existing model using the evaluation data classified into the second group (see figure 4, 403 requires performance evaluation which is read as the third evaluation):

    PNG
    media_image6.png
    197
    1021
    media_image6.png
    Greyscale
.
Regarding claim 8, Toderice and Kraaij discloses the model maintenance device according to claim 6, wherein evaluation data classified into the first group is further classified into a plurality of subgroups, the evaluating unit calculates the first performance evaluation value for each subgroup, and the updating determining unit compares the first performance evaluation value calculated for each subgroup with the first threshold value of concerned subgroup (see Toderice paragraph 67, bootstrapping used at block 409 can be used to modify the sub-tag training set prior to retraining the sub-tag classifiers 405 by selecting videos for inclusion in the active training set 402, the reweighting at 405 is read as the updating, the existing model is updated, the new model is the model after the weights are updated “reweighted,” the reweighted utilized the validation results from 404s). 

Regarding claim 9, Toderice and Kraaij disclose the model maintenance device according to claim 6, wherein the evaluation data classified into the second group is further classified into a plurality of subgroups (see figure 3, classifier a and b are subgroups), the evaluating unit calculates the second performance evaluation values for each subgroup, an the updating determining unit compares the second performance evaluation value calculated for each subgroup with the second threshold value of concerned sub-group (see Toderice, figure 3, 304s are read as the evaluations units or validation units, paragraph 41, divides the videos 117 into distinct training and validation sets, where the training set T is used for training classifiers for different tags and the validation set is used to test the accuracy of the trained/learned classifiers).

[4]	Claim Objections
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 14, the examiner cannot find any applicable prior art providing teachings for the following limitation(s):“the model maintenance device according to claim 1, wherein the generating unit generates an evaluation model and the evaluating unit performs performance evaluation of the evaluation model in a repeated manner while switching between data used as the learning data and data used as the evaluation data in a data set, the evaluating unit performs, at time of evaluating performance of each of the evaluation models, performance evaluation using evaluation data classified into the first group separately from performance evaluation using evaluation data classified into the second group, calculates the first performance evaluation value based on recognition rate with respect to evaluation data classified in the first group of each of the evaluation models, and calculates the second performance evaluation value based on recognition rate with respect to evaluation data classified in the second group of each of the evaluation models, and when it is determined that the existing model should be updated with the new model, the generating unit generates the new model using the data set as the learning data” in combination with the rest of the limitations of claim 1.

Toderice discloses the model maintenance device according to claim 1, wherein the generating unit generates an evaluation model and the evaluating unit performs performance evaluation of the evaluation model in a repeated manner (see figure 4, 404s) but not switching between data used as the learning data and data used as the evaluation data in a data set, the evaluating unit performs, at time of evaluating performance of each of the evaluation models.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 4/29/22